 In the Matter of AMERICAN PRODUCTS, INC.andINTERNATIONAL LONG-SHOREMEN'SAND WAREHOUSEMEN'S UNION, LOCAL 1-38, C. I. O.Case No. C-1708.-Decided August 19, 1941Jurisdiction:construction material wholesalingindustry.Unfair Labor PracticesInterference,Restraint,and Coercion:charges of,dismissed.Discrimination:charges of,dismissed where employer is foundnot tohave dis-charged or refusedto reinstatenon-unfairlabor practicestrikers.Collective Bargaining:charges of,dismissed.An employerhas not refused to bargaincollectivelywhere in good faithwhen confronted with conflicting claims ofrival labororganizations,refusedto enter intoagreements or negotiatefurther witheither of the organiza-tions until the unions arrived'at an amicablesettlementindependently ofthe Board's assistance or until the Board through the pending representa-tionproceedings instituted by the charging union resolved the questionconcerning representation.Practice and Procedure:complaint dismissed.Mr. William R. Walsh,for the Board.Gray, Cary, Ames & Driscoll,byMr. J. G. Driscoll, Jr.,of SanDiego, Calif., for the respondent.Gallagher,Wirin, and Johnson,byMr. William M. Samuels,of LosAngeles Calif., for the Warehousemen.Mr. John Murray,of San Diego, Calif., andMr. Arthur Garrett,of Los Angeles, Calif., andMr. Joseph PadwayandMr. Robert A.Wilson,of Washington, D. C., for the Millmen.Mr. A. H. PetersonandMr. Arthur Garrett,of Los Angeles, Calif.,andMr. Joseph PadwayandMr. Robert A. Wilson,ofWashington,D. C., for the Teamsters.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges filed by International Long-shoremen's and Warehousemen's Union, Local 1-38, herein called theWarehousemen,the National Labor Relations Board,herein calledthe Board,bythe Regional Director for the Twenty-first Region (Los,34 N. L.R. B., No. 66.442 AMER.I'CAN PRODUCTS, INC.443Angeles, California), issued its complaint, dated March 1, 1940,againstAmerican Products, Inc., San Diego, California, herein called the re-spondent, alleging that the respondent had engaged in and was engag-ing in unfair labor practices affecting commerce within themeaningof Section 8 (1), (3), and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies of the,complaint'and notice of hearing were duly served upon the respondentand the Warehousemen and upon International Brotherhood of Team-sters, Chauffeurs, Stablemen and Helpers, Local 542, herein called theTeamsters, and Millmen's Local No. 2020, United Brotherhood ofCarpenters 'and Joiners of America, herein called the Millmen, labororganizations claiming to represent employees directly affected by thisproceeding.'The Teamsters and the Millmen are herein collectivelycalled the Intervenors.In respect to the unfair labor practices, the complaint alleged insubstance that on or about January 15, 1940, and thereafter a majorityof employees' of the respondent in an appropriate bargaining unit 2had designated the Warehousemen as their representative for the pur-poses of collective bargaining with the respondent and that the Ware-housemen was the exclusive representative of all employees in suchunit; that on or about January 15, 1940, and at all times thereafter,the respondent had refused to bargain collectively with the Ware-housemen; that the respondent on or about February 22, 1940, andthereafter, discriminated' in regard to the hire and tenure of employ-ment of Boy Berryman,ReaseBerryman, John Dickson, ClarenceFimpel, Joe Keniston, and Roy Keniston, because of their union activi-ties; that on or about February 22,1940, by reason of the respondent'srefusal to bargain collectively in good faith and'other unfair laborpractices, employees at the respondent's plant went on strike; and thatby the above and other acts the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.The respondent filed its answer on May 11, 1940, admitting that cer-tain of its employees on and subsequent to February 22, 1940, purportedto go on strike, but denying all allegations of unfair labor practices.Pursuant to notice,-a hearing was held at San Diego, California, onMay 14, 15, 20, 21, 22, 23, 24, and 27, 1940, before Webster Powell, theTrial Examiner duly designated by the Board.The Trial Examinergranted motions to intervene filed by the Teamsters and the Millmen.' Copies of the complaint and notice of hearing were also served on Central Labor Coun-cil and Los Angeles Industrial Union Council.-a The complaint alleges that persons engaged in the business of handling and piling oflumber in the respondent's'yard,exclusive of the truckers who transport the lumber fromthe docks to the yard;constitute an appropriate unit. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board and the respondent were represented by counsel, and theIntervenors by counsel and their union representatives.All partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to' introduce evidence bearing upon theissues was afforded all parties.At the commencement of the hearingand at the conclusion of the Board's case, the respondent and the Inter-venors moved that the complaint be dismissed.The Trial Examinertook the motion under advisement.For reasons which appear below,the motion is hereby granted.During the course of the hearing, theTrial Examiner made rulings on other motions and on objectionsto the admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.On October 14, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served on all parties, in which hefound that the respondent had not engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (1), (3), and (5)and Section 2 (6) and (7) of the Act and recommended that the com-plaint be dismissed.The Warehousemen thereafter filed exceptions to the IntermediateReport and a brief in support thereof.The respondent and the Inter-venors filed briefs in support of the Intermediate Report.By letter dated June 5, 1941, filed after the close of the hearing, theWarehousemen in substance requested that a decision of the CaliforniaEmployment Commission be incorporated into the record.By letterdated June 7, 1941, the respondent objected to the receipt in evidenceof this decision. -We have considered the proffered document and findthat it would not affect our determination of the present proceedings.Accordingly, the request is hereby denied.The Board has considered the exceptions and briefs and, save in sofar as the exceptions are consistent with the findings, conclusions, andorder set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT 'American Products, Inc., is a corporation existing under the laws ofthe State of California. Its principal office and place of business islocated in San Diego, California.The respondent is engaged in the business of wholesaling lumber andconstruction material.For the year ending February 1, 1940, therespondent purchased approximately $400,240 worth of lumber andconstruction material.About 90 per cent of said purchases were made AMEILTOAN PRODUCTS, INC.445outside the State of California.For the same period, the sales ofthe respondent otaled $423,759.80, of which 97.88 per cent were soldto purchasers in i the State of California and 2.12 per cent were soldto purchasers in the State of Arizona.The lumber which is purchasedby the respondent is largely shipped in by steamship.The respond-ent is the largest exclusive wholesale lumber and construction materialconcern in the city of San Diego, and sells to a majority of the 32retail lumber dealers located in San Diego County.H. THE ORGANIZATIONS INVOLVEDInternational Longshoremen's andWarehousemen's Union, Local1-38, C. I. 0., is a labor. organization affiliated with the Congress ofIndustrial Organizations.Local 542, International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers of America, is a labor organization affiliatedwith the American Federation of Labor.Millmen's Local 2020, United'Brotherhood of Carpenters and Join-ers of America, is a labor organization affiliated with the AmericanFederation of Labor.These labor organizations admit to membership employees of theCompany.III.THE ALLEGEDUNFAIR LABOR PRACTICESA. The alleged refusal to bargainSometime in the spring or summer of 1937, yard employees 3 of therespondent who at that time belonged to International Longshore-men's Association, affiliated with the American Federation of Labor,transferred their membership to the Warehousemen.During 1937 and 1938 there were conferences between the respond-ent and the Warehousemen, at which contracts for the respondent'syard employees were discussed.No contract was effected.The rec-ord does not disclose the number of the respondent's yard employeesnor the extent of the Warehousemen's membership among them dur-ing these years.Relations were friendly between Justin Evenson,president of the respondent, and Thad H. Black, who became businessagent of the Warehousemen in August 1939. In the fall of 1939, atthe request of the Warehousemen, the respondent reclassified ClarenceFimpel, a yard employee, who, hired as a clean-up man, was there-after required to spend part of his time piling lumber.43 The termyard employeesincludes lumber handlers and pliers,crane operators, clean-upmen, hook tenders,and warehousemen and excludes truck and carrier drivers.* Although representatives of the warehousemen testified that the respondent agreed tohire men through its hiring hall, the respondent denies such agreement.We do not find itnecessary to resolve this conflict.It does not appear from the record that any yardsmanin the respondent's employ was so hired. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the first parx of December 1939, Black and Eldon Coats,5representatives of the Warehousemen, 'conferred with Justin Evenson,the respondent's president, about its yard employees.Black testifiedthat the discussion was of a general, casual nature, that therewas. sometalk ofan oralcontract, but that thel Warehousemen was not thennegotiating a contract.Coats, in his testimony, confused the brothersFrank 'and Justin Evenson and was.vague and indefinite in his recol-lections of what was said at this meeting and when and where it washeld.Neither Evenson nor Coats remembered clearly who was pres-ent.Evenson testified that the Warehousemen's representatives ad-vised him that they would return later and submit a contract to him. ;On December 12, 1939, pursuant to instructions from ,the Ware-housemen, Black wrote to Justin Evenson, in part, as. follo.w9:.At a meeting of our Local Union, December 11, 1939; membersof the Union who were working in your lumber yard, selected-thisLocal to represent them for collective bargaining.It is our desire to have this meeting with.you to discuss a con-tract between your company and this Local. ', .On December 21, 1939, the respondent replied that it would be gladto meet with 'the Warehousemen after the holiday rush. Sometimebetween December 21, 1939, and January 12, 1940, a contract, sug-gested by the Warehousemen as a basis for negotiation, was put inthe hands of the respondent.The contract covered lumber pilers.clean-up men, checkers, carloaders, crane swampers, and crane opera-tors.,Among other things, the proposed contract provided for therespondent's recognition of theWarehousemen as the sole collectivebargaining agency for such employees.^ ,On January 12, 1940, a meeting took place between Evenson anda committee of the Warehousemen, consisting of Black,-D. C. Mays,"James Brady,' Joe Ring,8 John Dickson, and Rease Berryman, thelast two being employees of the respondent.The meeting lasted only10 or 15 minutes.Ring, acting as spokesman for the Warehousemen,proposed that the entire contract be discussed and approved sectionby section. ,Evenson objected to the wage scale set forth in the, con-tract.He also took the position that the contract should be firstdiscussed as a whole and that agreement upon the ,several provisionsseriatimwithout such general preliminary discussion was not theproper way to proceed.During this conference, Evenson also statedthat he would not recognize the Warehousemen as bargaining agent.8 Coats, formerlya representativefor the A. F.of L., had conferredwith Evenson for therespondent's employees before the split occurred in International Longshoremen'sAssocia-tion, noted above.Black was also formerly a representativeof the A. F. of L. ,OMays is presidentof Local1-20, a longshoremen's local, affiliated,with the ware-housemen.'Brady, not an employee of the respondent, is president of the warehousemen.8Joe Ring is district organizerfor the Congressof Industrial Organizations. AMERICAN PRODUCTS, INC.447Ring became angry and abruptly interrupted the discussion, sayingthat the Warehousemen had better get the yard certified by the Board.The meeting thereupon adjourned.'Following this meeting, onJanuary 18, 1940, the Warehousemen filed with the Regional Directora petition for investigation and certification.In the meantime; during the latter part of December 1939 and thefirst part of January 1940, Justin Evenson took part in two or threediscussions between representatives of the Intervenors and repre-sentatives of Lumbermen's Service Bureau, herein called the Bureau,an association whose membership included all the larger retail lum-ber dealers in the San Diego area.10Al Frowiss and-Leslie Daytonrepresented the Teamsters, and George Petry the Millmen at theseconferences.These discussions were held in connection with pro-posals for a new contract between the Intervenors and the Bureau.The proposed wage schedule made no change in the basic pay of yardemployees.The basic wage of carrier drivers was the subject ofcontroversy between the Teamsters and the Bureau until' February24, 1940, at which time a compromise was effected.' The respondentraised the wages of its carrier drivers in accordance with the wagestandard thus established.,On February 17, 1940, Charles M. Ryan, a Field Examiner fromthe Board's Los Angeles office, and Evenson conferred.Ryan toldEvenson that the yard "was to be certified by the Board" and thetwo agreed that it would be a good thing if the A. F. of L. and theC. I. O. would get together so that "if one should receive a contract,"the other would not boycott and refuse to work.Ryan said, that hewould see what he could do about bringing the unions together.On or about February. 17, 1940, after Evenson's conference withRyan, the Intervenor's representatives, Frowiss, Petry, and Dayton,again called upon Justin Evenson.They inquired of him concerningthe petition for -investigation and certification filed by theWare-housemen and requested that he enter into a written agreement withthem.They did not state what categories of employees this pro-posed agreement was to cover.Evenson testified that he presumedO Brady, Berryman,and Dickson,who testified at length concerning other matters, werenot questioned concerning this conference.10 In December 1937 the Bureau effected a contract with the Intervenors.The makingof the contract involved a series of conferences,at the conclusion of which the Bureauposted a schedule of hours, wages,and conditions of employment which its members wouldmaintain until December 1, 1938.The Intervenors accepted the schedule on behalf of theirmembers.The provisions of the schedule became the prevailing work and wage standardsfor lumber employees in the community.The respondent,a wholesale dealer, with somesmaller lumber concerns,who like the respondent were not members of the Bureau,sharedin son of theconferences which effected this schedule.In December 1937 the respondentadopted the provisions of the schedule as a labor policy and raised the wages of its em-ployees in accordance therewith.In December 1938 the Bureau and the Intervenors agreedtomaintain without change the 1937-1938 schedule until December 1939. 448DECISIONSOF NATIONALLABOR RELATIONS BOARDthat it was to cover all employees.-At this conference Evensonrefused to sign a contract with the Intervenors.On February 19, 1940, the Warehousemen's representatives, Black,Brady, and Coats, again called upon Justin Evenson and requestedhim to sign some type of agreement. Black, as spokesman, calledspecifically to his attention the petition filed by the Warehousemen.Evenson testified that he replied to their request for an agreementas follows :Well, in substance, I mainly told him that we didn't want to haveany trouble.If he [we] signed with one union, we didn't wantto have the other union picketing us, and that I felt that thetwo groups must come together and have some uniform methodof establishing their differences and getting together so that itwould be a peaceful operation.According to Evenson, the representatives of the Warehousemen didnot seem to think that this was possible and the meeting closedwithout further discussion.Coats testified relative to this meeting as follows :At that meeting we again approached Mr. Evenson with thestatement that we dick represent the employees and that wewanted an agreement with them, to enter negotiations and con-tract.He refused on the ground that it would be utterly suicideon his part, he figures, to deal with us, being C. I. O. and himbeing A. F. of L., unless we would be willing to bring into himin writing a written guarantee by the officials of the A. F. of L.,both Teamsters and Local 2020 of the Millmen's union, that theywould not boycott, strike, picket, or anything else any of hismerchandise, .. .We told him that we would have to take whatever action wecould to go ahead and overcome such an objection on his part.Brady's version of this meeting is essentially the same as that ofCoats :We asked Mr. Evenson if he was ready and willing to nego-tiate with us, and Mr. Evenson said he was willing to negotiatewith us if we would give him a written statement from theA. F. of L. officials that they would not bother in any wayor cause any break up or anything of his work or goods.Weu This presumption was evidently based upon Evenson's knowledge that these repre-sentatives negotiated together with the Bureau for contracts covering all categories ofemployees in the lumber industry in the-San Diego areaIn most of the lumber concernsin San Diego,the Intervenors represented both drivers and yardsmen.In this proceedingthe Intervenors contend that the yard employees and carrier and truck drivers of therespondent constitute an appropriate bargaining unit for which they would jointly bargain. AMERICAN PRODUCTS, INC.449toldMr. Evenson that we had represented the men in thatyard and Mr. Evenson offered no argument whatever that itwasn't true . . .Brady further testified that they offered to show Evenson the booksin their possession of the men-who were working at the respondent'syard and that Evenson replied in substance that he was satisfiedthat the Warehousemen had the men involved.12Evenson testifiedthat he did not remember any offer concerning dues, books 13 andwould not know what dues books could prove.He testified thathe believed that the membership of the men had shifted, "to whatextent, I didn't know. I felt at that time it wasn't my decision tomake in the first place, that the certification was up and that wasout of my hands."No further negotiations took place between the representatives oftheWarehousemen and the respondent until February 22, 1940.Onthis day, and thereafter, conferences for the settlement of a dispute,set forth more particularly in Section B, below, supplanted negotia-tions in respect to the proposed contract.For over 2 years the respondent cooperated on an informal basiswith both union groups.Prior to February 19, 1940, the date nego-tiations broke down, claims involving different bargaining units hadbeen made by the Warehousemen and the Intervenors. In this con-nection, the respondent had been assured by a Board representativethat an investigation of the petition filed by the Warehousemen wasthen being conducted.The Board representative also stated that hewould try to bring the representatives of the Warehousemen andthe Intervenors together to resolve the conflict.While the record isnot entirely clear as to what occurred at the February 19 conference,we believe that Evenson's essential position, taken in good faith, wasthat he would only get into trouble if, in the face of the contestbetween them, he made an agreement with either of the demandingunions and that he would take no step which would disturb the statusquo until the unions arrived at an amicable settlement independentlyof the Board's assistance or until the Board through the pendingrepresentation proceeding resolved the question concerning represen-tation.In another case involving requests for recognition madeupon an employer by two labor organizations, the Board stated inlanguage equally applicable to the instant case : ". . .when con-fronted with conflicting claims of rival labor organizations, in in-sisting upon resolution of the issue of representation by the Boarda At the hearing, all 10 yardsmen testified to their membership in the Warehousemen.Is Black testified that he had the books with him at the meeting, but that he did notremember an offer to show the books to Evenson. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDor by agreement of all parties, the respondent does not appear tohave acted other than in good faith." 14 In view of the foregoing, wefind that the respondent, in refusing to negotiate further until theBoard resolved the question of representation or until a solution asto the appropriate bargaining agent.was reached by agreement ofall parties, has not refused to bargain in violation of Section 8 (5)of the Act.In view of the foregoing, and since we are not here concerned withany representation proceeding, it is unnecessary to make any deter-mination as to the appropriate bargaining unit or as to representationby the Warehousemen of a majority in the appropriate unit.B. Alleged discriminatory dischargesThe complaintallegesthat Boy Berryman,ReaseBerryman, JohnDickson, Clarence Fimpel, Joe Keniston, and Roy Keniston weredischarged on the morning of February 22; 1940, and thereafter wererefused reinstatement because of their union activities and that, be-cause of the respondent's refusal to bargain, and other unfair laborpractices, the employees of the respondent went on strike.The answer denies that said six employees were discharged andadmits that certain of the respondent's employees purported to goon strike on February 22.During the hearing, the respondent con-tended that the above six employees quit work or refused to go tonew yard employee, Jack Roberts, to work on that day, who did notbelong to the Warehousemen and who was unwilling to join,theWarehousemen...On the morning of February 22, Boy Berryman, 'one of the yardemployees, reported for work at approximately 7:40, 20 minutesbefore starting time.He noticed the new man, Roberts, standing inthe yard.At 7:47 a. m. he and John Dickson, another yard em-ployee, punched the time clock.About this time Jens Jensen,15 theyard foreman, walked over to him and said, "Boy, you take the newman and work with him today." Berryman walked over to Robertsand asked him whether he was a union man. Roberts replied in thenegative.,Berryman then asked Roberts, "Well, you will join aunion, won't you?" 16Again Roberts replied in the negative. 'Berry-man then turned to Jensen and said, "John, what about it?" There-u Matterof Brewer-Titchener Corporationand'International Assn of Machinists andInternational Brotherhood of Blacksmiths,Drop Forgers and Helpers,A. F. of L.,19N. L. R. B. 160.'Called Johnby the yardemployees.ie There is conflict in the testimony respecting the exact words addressed to Roberts byBoy Berryman.In view ofthe explanation given to Black about an hour later,set forthbelow, it isclear thatthe questionswhich weredirected to Roberts were to ascertain hismembership in the Warehousemen and his willingness to join the Warehousemen. AMERICAN PRODUCTS, IN'C.451upon Jensen, in Berryman's presence questioned Roberts as to hisunion connection.Roberts again denied that he belonged to any unionor that he would join a union. During the course of the conversation,Jensen informed Roberts that all the rest of the men were unionmen .17At the end of the colloquy between Jensen and Roberts, BoyBerryman said, "Well, John, I don't want to work with him underthose conditions." 18Jensen testified -that following this incident, atabout 10 minutes to 8 o'clock, he went over to the men standingaround an oil drum in.the yard in which they had built a fire,'9 andasked them whether they, were going "to go back to work or not," andthat they replied in the negative.Jensen immediately reported the incident to Carl E. Cromer, dockforeman, who telephoned Frank Evenson,,vice president of the re-spondent. , In substance, Cromer t9ld Evenson that the men werenot going to work that morning.Meanwhile, Dickson and BoyBerryman had left the plant in an effort to locate Black.Dicksondenied that he had refused to go to work that morning as testifiedto by Jensen.Rease Berryman' testified that nothing was said bythe foreman about anyone going to work on the morning of February22, but his credibility is somewhat impugned by his testimony deny-ing his brother's refusal to. work, thereafter admitted by Boy onrebuttal.In this connection it may also be noted that Rease testifiedthat he advised Roberts "to get a union card," adding, "Otherwiseyou, are subject to be holding up the works." Roy Keniston testifiedthat the rest of the boys would not work that morning and so hewould not.At 7: 50 a. in. while the four men were standing around the firein the yard, Joe Keniston, crane operator, checked in and shortlythereafter went up on the crane and started to grease it.At the sametime he turned on,the power. Soon after starting time, he ran out ofgrease and came down to the garage to get more. ^ There he metFimpel.Watts arrived at the yard that morning about 7: 30 o'clockand was already at work by 8: 00 o'clock.At 8: 12 or 8: 15 a. m.,on the morning of February 22, Frank Even-son arrived at' .the plant pursuant to Cromer's telephone call.Ashe, proceeded through the main gate of the plant, he saw ReaseBerryman and, Roy. Keniston standing beside the drum in which17Dickson testified that at this point he walked up to Jensen and said,"John, what isthe idea of cutting wages and putting on more help?" According to him,Jensen replied,"Orders is orders."Jensen denied making any reply to Dickson's remark.We find itunnecessary to resolve the conflict.'8On direct examination,Berryman denied the last quoted remark.'Later, after Jensenhad testified that Berryman had, in substance made said remark, Berryman on rebuttaltestified that he then recollected that be had made the remark quoted.19 John Dickson,Rease Berryman,Roy Keniston,and a fourth man whose name he couldnot recall were the individuals standing around the drum, according to Jensen. 452DECISIONS OF NATIONALLABOR RELATIONS BOARDthe fire was burning.Without asking them whether or not they hadrefused to go to work at 8 o'clock or why they were not working,Evenson said, "All right, you fellows can have your checks by 12o'clock." 20He then proceeded into the office and directed Dick Bell,the bookkeeper, to prepare checks for the men who would not goto work.Following Evenson's remark, Rease Berryman informed Fimpeland Joe Keniston, who were still in the garage as hereinabove de-scribed, that they were fired.The four men stood at the gate. Atabout the same time, Boy Berryman and Dickson returned to theplant after telephoning Black.They were told by Rease Berrymanand Roy Keniston that they had been fired. The six men remainedat the gate waiting for Black.Sometime before 8: 30 a. in. Frank Evenson talked to Roberts, whoinquired of Everson what he wanted him to do. Evenson told Rob-erts in substance that he had hired him and was not going to lethim go.During the conversation Roberts told Evenson that he be-longed to the A. F. of L.About 8: 45 a. m. Black arrived at the yard. In response to hisquestions, the men at the gate told Black that the respondent hadhired a new man who was not a member of the Warehousemen.Black then had a talk with Frank Evenson. Both witnesses agreedthat in general the conversation pertained to the resumption of workby the yard employees. 'Black asked Evenson to "have the men goback to work and . . . discharge the new man as a conditionprecedent to their going back to work."Evenson took the positionthat the menu had quit and testified that in the course of the con-versation Black stated, "They shouldn't have quit.They put me in abad way."Black denied that the men had quit and also deniedthe last quoted remarks attributed to him by Evenson. In view ofall ' the facts and from his observation of the witnesses, the TrialExaminer credited Evenson's version of the conversation.On thebasis of the whole record, we concur with the Trial Examiner increditing Evenson's testimony.Shortly before 10 o'clock, Justin Evenson and Brady arrived atthe plant.These two men and Frank Evenson and Black resumedthe conversation begun by Frank Evenson and Black relative to theresumption of work.Frank Evenson informed Black and Bradythat the respondent would not fire Roberts since it had never'had anyagreement with the Warehousemen to employ its members only.n20 Besse Berryman testified that Evenson added, "You are allfired."This Evensondenied.The Trial 'Examiner credited Evenson's version of the incident. In view of theTrial Examiner's opportunity to observe the demeanor of the witnesses and upon the wholerecord, we concur with the Trial Examiner.21 See footnote 4, above. AMERICAN PRODUCTS, INC.453After the above conversations with the Evensons, Black told Watt,who was still working, that they were going to picket the plant and,inasmuch as he was a member of the Warehousemen, he would haveto come out with the rest of them.Watt did so. A picket line wasformed about 10: 00 a. in. on February 22. Six of the yardsmen whoreported for work on the morning of February 22 were offered theirchecks at noon that day.22None of the men accepted their checks atthis time, and they were subsequently mailed to them.On the morning of February 23, Lidstone, Snover, and King, whohad not reported for work on the previous day, came down to theplant to go to work.23When they saw the picket line, they refusedto go through it.On the afternoon of February 27 a meeting was held in the officeof the respondent in an effort to settle the dispute.The meeting wasattended by Mr: Fitzgerald, Conciliator of the United States Depart-ment ofLabor, by Frank and Justin Evenson, representing the re-spondent, and by Brady, Black, Mays, and Boy Berryman, represent-ing the Warehousemen.The representatives of the Warehousemensuggested, in substance, that the respondent take the employees backfor a 15-day period, during which the representatives of the respond-ent and the Warehousemen should seek to reach a permanent agree-ment.The Warehousemen through Representative Mays insisted asa condition of the temporary return to work of its members "thatRoberts must join either one or at least put in an application withone orthe other [A. F. of L. or C. I. O.]." 24 At the end of the con-ference, it was agreed that the respondent would give its answer to theproposal of the , Warehousemen that same afternoon.At 5 o'clockBoy Berryman and Brady again met with Justin Evenson.Evensoninformed them that the respondent would not take the men back underthe aforesaid conditions.On the morning of February 29, the same representatives who hadmet on February 27, with the exception of Fitzgerald, again dis-cussed the problem of getting the men back to work.At this meetingI The six men were Boy Berryman,Rease Berryman,Roy Keniston,Joe Keniston,Clar-ence Fimpel,and John Dickson.Ray Watt wasfirst offered his checkon the next pay day.Frank Evenson explained this by sayingthatWatt hadbeen ordered out of the plant bytheWarehousemen, whereas theothersixmen had quit.Likewise, thethree men whorefused to go through the picket line were not paid until the regular pay day for the workdone prior to February 22, exceptthat Kingwas paid a little before pay day on his request.23King testified that he did not report for work on February 22 because it was rainingand he thought that there would be no work.24 At this time the union affiliation of Roberts was clearly known to the Warehousemen.On February 24 Boy Berryman learned that Roberts was a member of the Millmen.Maysreferred to Roberts'reputed membership therein at the meeting on February 27.Conse-quently, althoughon February27 Mays phrased in the alternative the condition of theWarehousemen with respect to Roberts for the resumption of work, it appears that theWarehousemen was really insistingthatRoberts join the Warehousemen.It will be re-called that on the morning of February 22, before Roberts' union affiliation was known, themen at the gate attributed the cause of their dispute with the respondent to the fact thatthe respondent had hired a new man who was not a member of the Warehousemen.451269-42-vol. 34-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDJustin Evenson stated that the respondent would put them all back intheir former positions provided that they would work alongside Rob-erts.Brady conveyed the respondent's offer to the employees andthereafter informed Justin Evenson that the men felt that the re-spondent should not have hired a new man without consulting theWarehousemen in accordance with their agreement 26Brady furthertold Evenson that the men would go back "if Roberts could be provena union man" 26 or, in the alternative, if the respondent would dis-charge Roberts.Evenson again refused to discharge Roberts on theasserted ground that the latter ,could bring legal action against him ifhe did so.On the afternoon of the same day, Frank Evenson tele-phoned Ryan at Los Angeles and offered to reinstate the men pro-vided that the Warehousemen would not insist on his dischargingRoberts.On March 2 Frank Evenson met with a number of A. F. of L. repre-sentatives, including Petry, Dayton, and Frowiss.Evenson outlinedto these men the status that had been reached in the negotiations. . Heattempted to secure a guarantee from the Intervenors that they wouldnot picket his plant if he settled the dispute.At this conference oneof the A. F. of L. spokesmen stated to Evenson that if the respondent"made friends with the C. I. 0., they would picket."On or about March 9 Ryan held informal discussions with officialsof the Warehousemen and with some of the men involved in the dis-pute.He talked to some of the men just outside the entrance to therespondent's yard.He told them that he was not at all interested inthe question of the new man.and discussed with them the propositionof returning to work alongside the new man.Ryan testified that anumber of the men during this informal discussion, in substance, ex-pressed their willingness to return to work alongside Roberts, regard-less of whether or not he belonged to the Warehousemen or would makeany commitment about joining the Warehousemen.27Following this interview, Ryan conferred with the two Evensonsand J. C. Driscoll, counsel for the respondent.Ryan suggested tothese three men that the employees be reinstated and that if the re-spondent had any legitimate reason for, believing that rival labororganizations were contending for the bargaining rights of the re-spondent's employees, the problem should be handled by, the petitionfor certification which had already been filed by the Warehousemenon January 18 28 Frank Evenson refused Ryan's request, saying in25 See footnote 4, above.28See footnote 24, above.27 Boy Berryman,Rease Berryman,John Dickson,and two or three others told Ryan thatthey would follow his advice about returning to work.28 Ryan further explained that the Board could not proceed on the petition so long asthere was a charge pending against the respondent,but that if the men were reinstated,the charges might possibly be withdrawn,in which case the Board could proceed on thepetition.The petition was withdrawn on April 30, 1940. AMERMAN PRODUCTS, INC.455effect that if he put the men back to work, the A. F. of L. would boy-cott his plant and he was afraid to do it.However, Evenson's refusalto put the men back to work on this occasion was based on a misunder-standing of the Warehousemen's offer, as transmitted to the respond-ent's representatives' by Ryan.Upon the entire record, we believe,and we find, that Ryan did not make it clear that the men involved inthe dispute were making an unconditional offer to return to work andwere not insisting on the discharge of Roberts.While the above conferences and negotiations were being held, therespondent began to hire new men to replace the 10 employees whowere involved in the dispute.By May 14, 1940, the date the hearingbegan, the respondent had replaced 5 29 out of the 10 men.The newmen all belonged to the A. F. of L. and were hired through the A. F.of L. hiring hall.Upon the entire record, we find, as did the Trial Examiner, thatthe respondent did Snot on or about February 22, 1940, or thereafter,discharge or refuse to reinstate Boy Berryman, Rease Berryman, JohnDickson, Clarence Fimpel, Joe Keniston, and Roy Keniston becausethey belonged to the Warehousemen or because they engaged inunion or concerted activity.On the contrary, the respondent waswilling and offered to employ any and all of its employees involvedin the dispute over the hiring of Roberts.The respondent's employ-ment of A. F. of L. members through the A. 'F. of L. hiring hall,during the, dispute, does not impair our conclusion that the respond-_ent did not discriminate against the members of the Warehousemen,since the respondent was entitled to conduct its business, and Ware-housemen members were refusing to pass through the picket linemaintained by the Warehousemen, during the dispute which was notcaused by unfair labor practices.At no time have the men involvedin the dispute made clearly known to the respondent their willingnessto work alongside Roberts whether or not he was or became a "unionman."We find that the respondent has not discriminated againstthe named employees in respect to hire or tenure of employment.On the basis of the foregoing findings of fact, the Board makesthe following :CONCLUSIONS OF LAW1.The operations of the respondent,, American Products, Inc., SanDiego California, occur in commerce, within the meaning of Section2 (6) of the Act.as In addition to Roberts who was actually accepted for temporary employment on Febru-ary 21, Peter Reinke and William Wetherbee were hired on February 27 and 28, respec-tively,and Millard Harbison,Lawrence La Mora, and Eugene Brooks were hired onMarch 25: 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. InternationalLongshoremen's andWarehousemen'sUnion,Local 1-38, C. I. 0., Local 642, International Brotherhood of Team-sters, Chauffeurs, Stablemen and Helpers of America, and Millmen'sLocal 2020, United Brotherhood of Carpenters and Joiners of Amer-ica, are labor organizations within the meaning of Section 2 (5) ofthe Act.3.The respondent has not refused to bargain collectively withinthe meaning of Section 8 (5) of the Act.4.The respondent has not, in respect to Boy Berryman, ReaseBerryman, John Dickson, Clarence Fimpel, Joe Keniston, and RoyKeniston, engaged in unfair labor practices within the meaning ofSection 8 (3) of the Act.5.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the complaintagainst American Products, Inc., San Diego, California, be, and ithereby is, dismissed.MR. EDWIN S.SMITHtook no part in the consideration of the aboveDecision and Order.